—In an action to foreclose a mortgage on 17 parcels of property, the defendants Estates of Baiting Hollow, Inc., and Schabse Gordon appeal from an order of the Supreme Court, Suffolk County (D’Emilio, J.), dated September 2, 1997, which denied their motion, inter alia, to stay the release from escrow of deeds for 15 parcels of the subject property.
Ordered that the order is affirmed insofar as appealed from, with costs.
In this action to foreclose a mortgage on 17 parcels of property, the parties entered into a stipulation of settlement, inter alia, for the appellants to receive a satisfaction of their mortgage obligation. In exchange, the appellants were to transfer title to two of the parcels, and pay $500,000 and all real estate taxes plus interest within six months of the date of the stipulation of settlement. The stipulation of settlement provided that in the event that payment was not made within the six-month deadline, the deeds for the remaining 15 parcels were to be released from escrow to the plaintiff with no further notification to the appellants.
Contrary to the appellants’ contention, they were not entitled to a reasonable adjournment of the settlement closing merely because the parties had not specified that time was of the essence. The terms of the stipulation of settlement clearly indicated the date by which payment was to be made and the parties were accordingly bound thereby (see, Trustco Bank N. Y. v Drake, 195 AD2d 665).
The appellants’ remaining contentions are without merit. Bracken, J. P., S. Miller, Thompson and Friedmann, JJ., concur.